Exhibit 10.2

[g201711100700174532899.jpg]

May 31, 2017

Sabrina Martucci Johnson

 

 

Dear Sabrina:

Daré Bioscience, Inc. (the “Company”) is pleased to confirm your employment on
the following terms:

1.Position.  Your title is Chief Executive Officer, and you shall report to the
Company’s Board of Directors.  This is a full-time position.  While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full time or part time) that would create a
conflict of interest with the Company or any Company affiliate.  By signing this
letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties to the Company.  Notwithstanding the above, the Company acknowledges
that as of the date of this letter, you are Chief Financial Officer of the
California Institute for Biomedical Research and may have responsibilities and
obligations related thereto (the “Calibr Obligations”); provided, however, by
signing this letter agreement, you confirm to the Company that the Calibr
Obligations do not prohibit you from performing your duties to the Company and
shall not create a conflict of interest.  In the event that a conflict of
interest were to arise with respect to the Calibr Obligations, you further agree
to notify the Company of such conflict as soon as practicable, but in no event
later than two business days from your discovery of such a conflict.

2.Cash Compensation.  The Company will pay you a salary at the rate of $41,600
per year, payable in accordance with the Company’s standard payroll
schedule.  This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time.

3.Benefits.  You will be eligible to participate in all benefit programs, if
any, that the Company may decide to establish in the future.  

4.Proprietary Information and Inventions Agreement.  Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Employee Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

5.Non-Solicitation; Exclusivity.  During your employment with the Company and
for a one year period thereafter, you will not, either directly or indirectly,
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to terminate their relationship with the Company (for purposes of
this paragraph, the “Company” shall include the Company and any of its
affiliates, including its parent and related corporations).  During your
employment with the Company, you will not, either directly or indirectly, engage
in any employment, business, or activity that is in any way competitive with the
business or proposed business of the Company, and will not directly or
indirectly assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company.

--------------------------------------------------------------------------------

Sabrina Martucci Johnson

May 31, 2017

Page 2

6.Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause.  Any contrary representations that may have
been made to you are superseded by this letter agreement.  This is the full and
complete agreement between you and the Company on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

7.Tax Matters.

(a)Withholding.  All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b)Tax Advice.  You are encouraged to obtain your own tax advice regarding your
compensation from the Company.  You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

8.Interpretation, Amendment and Enforcement.  This letter agreement and Exhibit
A supersede and replace any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law.  You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.

* * * * *

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me.  This
offer, if not accepted, will expire at the close of business on May 31,
2017.  As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States.  Your employment is also contingent upon your starting work with
the Company on or before May 31, 2017.

If you have any questions, please call me at (858) 769-9145.

 

Very truly yours,

Daré Bioscience, Inc.

 

By:/s/ Roger Hawley

Roger Hawley, Chairman of the Board

 

 

 

--------------------------------------------------------------------------------

Sabrina Martucci Johnson

May 31, 2017

Page 3

I have read and accepted this employment offer:

 

/s/ Sabrina Martucci Johnson

Sabrina Martucci Johnson

 

 

1.Attachments

Exhibit A:Employee Proprietary Information and Inventions Agreement

 

 

--------------------------------------------------------------------------------

Sabrina Martucci Johnson

May 31, 2017

Page 4

EXHIBIT A

Employee Proprietary Information and Inventions Agreement